Citation Nr: 1036568	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  08-06 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bronchitis.

REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to February 1980 
and from November 1980 to May 1990.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board previously remanded this matter in July 2009 and 
February 2010.  The Board is satisfied that there has been 
substantial compliance with the remand directives and the Board 
may proceed with review.  Stegall v. West, 11 Vet. App. 268 
(1998).


FINDING OF FACT

Bronchitis is not related to active service.  


CONCLUSION OF LAW

Bronchitis was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), became law.  Regulations implementing the 
VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2009).  The VCAA and its implementing 
regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112, 119-20 (2004), the Court specifically held that 
the VCAA requires VA to provide notice that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  The 
Court has indicated that notice under the VCAA must be given 
prior to an initial unfavorable decision by the agency of 
original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim.  Under these provisions, VA is required to obtain 
service medical records and relevant VA healthcare records and 
must make reasonable efforts to help the veteran obtain other 
relevant medical records.  The duty to assist also requires VA to 
provide the claimant with a medical examination or a medical 
opinion when such an examination or opinion is necessary to make 
a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R § 3.159 (2009).

The Court has mandated that VA ensure strict compliance with the 
provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 
183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman at 488.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.

In a November 2006 letter, the RO provided the Veteran with 
notice of the evidence required to substantiate his claim for 
service connection for bronchitis.  The letter advised the 
Veteran of what information and evidence VA was responsible for 
obtaining and informed him of the evidence he should provide.  
The letter explained how disability ratings and effective dates 
are determined.  This letter satisfied the timing requirements 
set forth in Pelegrini, as it was provided prior to the rating 
decision on appeal.

Regarding the duty to assist, the RO obtained the pertinent 
evidence necessary to decide the claim.  The record on appeal 
includes service treatment records and relevant post-service 
medical records identified by the Veteran.  The Veteran has been 
afforded a VA examination, from which an opinion was obtained.

The Board finds that all necessary development and notification 
has been accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

II.  Analysis of Claim

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active service.  38 U.S.C.A. 
§§ 1110, 1131.  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247 (1999).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that in certain situations, lay evidence can 
even be sufficient with respect to establishing medical matters 
such as a diagnosis.  In Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007), the Federal Circuit commented that competence 
to establish a diagnosis of a condition can exist when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  In a footnote, the 
Court noted that, sometimes a layperson will be competent to 
identify the condition where the condition is simple, for example 
a broken leg, and sometimes not, for example, a form of cancer.

In this case, the Veteran is competent to report episodes of 
respiratory symptoms in service but does not have the medical 
expertise to provide a competent diagnosis of a chronic pulmonary 
disorder.  In addition, as set forth further below, the symptoms 
described in service are not supported by a later medical 
diagnosis by a physician.  Therefore, Jandreau does not apply

In Barr v. Nicholson, 21, Vet. App. 303, 307-309 (2007), the 
Court held that medical evidence is not always required to 
establish in-service incurrence and nexus.  The Court noted that 
lay evidence may establish the presence of a condition during 
service, postservice continuity of symptomatology and evidence of 
a nexus between the present disability and postservice 
symptomatology.  Id.  The Court noted that the type of evidence 
that will suffice to demonstrate entitlement to service 
connection depends on the type of disability claimed and whether 
a layperson is competent to identify the condition.  Id. at 306.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran had active service from August 1969 to February 1980 
and from November 1980 to May 1990.  Service treatment records 
show that the Veteran was treated for upper respiratory 
infections on several occasions.  In April 1970, the Veteran was 
seen in sick call with a complaints of chest pain.  A diagnosis 
of upper respiratory infection was noted.   A January 1983 entry 
noted treatment of an upper respiratory infection.  The May 1990 
retirement examination did not note any findings of bronchitis.  
The examination report indicates that clinical evaluation of the 
lungs and chest was normal.  

Post-service evidence of treatment for bronchitis and upper 
respiratory infection is initially shown in private medical 
records dated in 1996.  

The Veteran had a VA examination in September 2009.  The Veteran 
reported that he was exposed to an explosion of some type of 
oxidizer in 1978.  He reported that wheezing began several months 
after that incident.  The Veteran reported a 10-year history of 
wheezing.  He denied any other symptoms of respiratory 
complaints, such as  cough, sputum production, hemoptysis, chest 
pain dyspnea or exertion, orthopnea or PND.  The examiner noted 
that the Veteran had had treatment for bronchitis from his 
general practitioner.  The examiner diagnosed recurrent 
bronchitis, without evidence of chronic obstructive airway 
disease.  The examiner noted a history of intermittent acute 
bronchitis documented in recent medical records from 1999 
forward.  Review of the service medical records did not include 
evidence of a chronic pulmonary condition or of continuity of 
respiratory symptoms.  The examiner noted that the Veteran's 
pulmonary function tests did not indicate a current chronic 
condition.  The examiner concluded that it was apparent that the 
Veteran had intermittent episodes of bronchitis which resolved.  

In May 2010, an addendum opinion was obtained from the same 
physician who performed the 2009 VA examination.  The examiner 
was asked to provide a medical opinion regarding the etiology of 
the recurrent bronchitis diagnosed on VA examination on September 
2009.  The examiner noted that the Veteran's service treatment 
records did not document frequent, recurring episodes of symptoms 
consistent with acute or chronic bronchitis.  It was noted that, 
upon discharge in May 1990, the Veteran reported that he did not 
have nor had he ever had shortness of breath or chronic cough.  
With regard to the etiology of chronic bronchitis, the examiner 
explained that acute bronchitis is typically caused by an 
infectious agent, usually a viral agent.  The examiner explained 
that the etiology of acute bronchitis is usually due to multiple 
recurrent infections of the respiratory tract with an infectious 
agent such as a virus.  The examiner stated that this is an 
entirely different and distinct diagnosis from chronic 
bronchitis, which is a type of chronic obstructive lung disease 
characterized by chronic productive cough for 3 months in each of 
2 successive years in a patient in whom other causes of chronic 
cough have been excluded.  The examiner noted that there are also 
typical PFT findings consistent with chronic obstructive lung 
disease.  

The examiner concluded that the Veteran has manifestations of 
recurrent acute episodes of bronchitis, most likely due to a 
viral etiology.  The examiner stated that service treatment 
records do not indicate that this respiratory condition existed 
in service.  Therefore, the examiner concluded that it is less 
likely than not that bronchitis is related to service, including 
documented in-service respiratory complaints.    

The record does not demonstrate continuity of symptomatology 
since service.  There is a six-year gap between separation from 
service and the initial post-service treatment for bronchitis.  
To the extent that the Veteran has indicated that he experienced 
continuity of bronchitis symptomatology, the Veteran's statements 
must be considered in conjunction with the normal separation 
examination report, and the absence of treatment or diagnosis of 
bronchitis for several years after service.  Given the lack of 
complaints at service separation and the absence of evidence of 
treatment for several years after service, the Veteran's report 
of continuity of symptomatology since service is not credible.  
See Buchanan, supra.   Moreover, as noted in the medical opinion, 
the symptoms he reported experiencing could be due to multiple 
acute episodes of bronchitis.  

The Board finds that service connection for bronchitis is not 
warranted.  The VA examination found that recurrent acute 
episodes of bronchitis are not related to service, and the record 
does not contain any other medical evidence of a nexus between a 
current bronchitis disability and service.  In the absence of 
competent medical evidence of a nexus between the Veteran's 
service and his current disability, service connection for 
bronchitis is not warranted.  The Board has considered the 
benefit of the doubt doctrine.   


ORDER

Service connection for bronchitis is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


